Citation Nr: 0009750	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-24 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected disc herniation at L3-4, prior to May 29, 
1997.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected disc herniation at L3-4, on and after May 
29, 1997.

3. Entitlemen to a compensable evaluation for service-
connected disc bulging 
at C5-6, C6-7, prior to May 29, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected disc bulging at C5-6, C6-7, on and after 
May 29, 1997.

5.  Entitlement to a compensable evaluation for service-
connected right lateral epicondylitis with early radial 
tunnel syndrome, prior to May 29,1997.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right lateral epicondylitis with median 
neuropathy, on and after May 29, 1997.


7.  Entitlement to a compensable evaluation for a service-
connected residuals of laceration of the right fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1993.

This appeal arises from a March 1994 rating decision of the 
Buffalo regional office (RO) which granted service connection 
and assigned a 10 percent disability evaluation for disc 
herniation at L3-4, and noncompensable disability evaluations 
for disc bulging at C5-6 and C6-7, right lateral 
epicondylitis, and residuals of a laceration of the right 
fifth finger.

The veteran was notified of that rating decision by letter 
dated May 11, 1994.  A notice of disagreement (NOD) was date-
stamped as received by the RO on May 15, 1995.  The envelope 
which transmitted the NOD is not in the claims file, 
therefore we presume that it was mailed five days prior to 
its receipt, and that it was timely.  See 38 C.F.R. § 20.305.  
The statement of the case was issued in June 1995.  The 
veteran's substantive appeal was received in August 1995.

By a rating action dated in August 1999, the 10 percent 
disability evaluation assigned for disc herniation at L3-4 
was increased to 40 percent, and the noncompensable 
disability evaluation assigned for disc bulging at C5-6 and 
C6-7 was increased to 10 percent. The noncompensable 
evaluation assigned for right lateral epicondylitis was 
increased to 10 percent in a November 1999 rating action.  
The effective date for all three increases was established as 
May 29, 1997.


FINDINGS OF FACT

1.  The veteran's claim for increased evaluations for his 
service-connected disabilities is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
his claim.

2.  For the period prior to May 29, 1997, the veteran's low 
back disability was characterized moderate intervertebral 
disc syndrome with recurring attacks; even considering the 
effects of pain during flare-ups, there was no evidence that 
the disability caused severe intervertebral disc syndrome 
with recurring attacks and intermittent relief or severe 
limitation of motion of the lumbar spine.

3.  For the period on and after May 29, 1997, the veteran's 
low back disability has been characterized by no more than 
severe intervertebral disc syndrome; even considering the 
effects of pain during flare-ups, there is no evidence that 
the manifestations of the disability would be analogous to 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

4.  For the period prior to May 29, 1997, there was no 
objective evidence that the veteran suffered from any 
symptoms related to the disc bulging at C5-6 and C6-7, 
including intervertebral disc syndrome and limited range of 
motion.



5.  For the period on and after May 29, 1997, there is no 
evidence demonstrating that the disc bulging at C5-6 and C6-7 
has resulted in moderate intervertebral disc syndrome with 
recurring attacks or moderate limitation of motion of the 
cervical spine. 

6.  For the period prior to May 29, 1997, the record showed 
that there was no swelling of the right elbow, there was good 
strength in the right elbow, and pronation and supination 
were not limited; thus, there were no findings showing that 
the veteran's service-connected right lateral epicondylitis 
with early radial tunnel syndrome caused mild incomplete 
paralysis of the radial nerve.  

7.  For the period on and after May 29, 1997, there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's right lateral epicondylitis with median 
neuropathy has resulted in moderate paralysis of the median 
nerve.

8.  Since the veteran's separation from service, his right 
fifth finger disability has been characterized by a well-
healed, non-tender scar, with no demonstrated active range of 
motion; there is no evidence to suggest that the limitation 
of movement of the right fifth finger would be the equivalent 
of extremely unfavorable ankylosis.



CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
increased evaluations as to his service-connected disc 
herniation at L3-4, disc bulging at C5-6 and C6-7, right 
lateral epicondylitis, and residuals of a laceration of the 
right fifth finger, and the Department has satisfied the duty 
to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999).


2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a 20 percent evaluation for 
disc herniation at L3-4, prior to May 29, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).

3.  The criteria for an disability rating in excess of 40 
percent for disc herniation at L3-4, from May 29, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(1999).

4.  The criteria for a compensable disability rating for disc 
bulging at C5-6, C6-7, prior to May 29, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (1999).

5.  The criteria for a disability rating in excess of 10 
percent for disc bulging at
C5-6, C6-7, from May 29, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (1999).

6.  The criteria for a compensable disability rating for 
right lateral epicondylitis with early radial tunnel 
syndrome, prior to May 29, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.69, 4.124a, 
Diagnostic Code 8514 (1999).

7.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a 30 percent evaluation for 
right lateral epicondylitis with median neuropathy, from May 
29, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8515 (1999).

8.  The criteria for an increased (compensable) disability 
rating for residuals of a laceration of the right fifth 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.69, 4.118, Diagnostic Codes 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
spine, upper extremities, and neurological system were 
normal.  In September 1974, he suffered a laceration of the 
fifth digit of his right hand.  Sutures were required.  
Subsequent treatment notes showed that, after the sutures 
were removed, the veteran was unable to bend his fifth finger 
past the first joint.  No further complaints were noted in 
the service medical records.  Treatment notes dated in 
September 1983 and June 1991 reveal that the veteran was seen 
for complaints of numbness in his right elbow and forearm.  
He was diagnosed as having tennis elbow in both instances.  

In October 1992, shortly before his service discharge, the 
veteran asked to be examined for complaints of cervical and 
lumbar spine pain.  Tenderness and limited range of motion 
were elicited in both areas.  X-rays revealed no fracture, 
dislocation, or bone or joints pathology.  However, a CT scan 
of the lumbosacral spine showed a very minimal midline bulge 
of the disc at L4-5.  A December 1992 treatment report 
indicated the veteran had been diagnosed as having chronic 
low back pain, without radicular symptoms.  

The veteran filed a claim for service connection for multiple 
conditions in April 1993.  Of note, he stated he suffered 
from a bulging disc in his back, tennis elbow of the right 
elbow, and the residuals of a laceration to his right fifth 
finger.  He made no reference to post-service treatment for 
any of those conditions.

Medical records from Drs. L.K. Pier, M. Tan, and R.J. 
Sullivan, dated from June 1990 to October 1992, were 
associated with the claims folder.  The records were 
essentially duplicative of those that were contained in the 
veteran's service medical records.  However, a June 1991 
letter from Dr. Tan indicated that the veteran had been 
referred to him by the Air Force due to his complaints of 
forearm pain and discomfort at the lateral aspect of the 
right elbow.  Following a clinical examination, the veteran 
was diagnosed as having right tennis elbow, lateral 
epicondylitis, with early radial tunnel syndrome.  

In July 1993, the veteran was afforded a VA general medical 
examination.  His chief complaint pertained to chronic low 
back pain.  He said the pain radiated down his back to his 
left thigh behind the left knee and the medial aspect of his 
left foot.  He stated he also suffered from right forearm 
pain, which he indicated was secondary to an apparent ulnar 
nerve compression.  

On clinical evaluation, the veteran was unable to bend and 
touch his toes.  Deep tendon reflexes were plus-three on the 
right and plus-one on the left.  The FAVER was positive on 
the left.  The Naffziger test was also positive on the left.  
There was tenderness in the lower back area, with straight 
leg raising at 30 degrees on the left.  On the right, the 
veteran was able to get up to an angle of about 80 degrees.  
An examination of his right forearm revealed that the 
Appley's joint was within normal limits but tender along the 
medial upper condyle.  Muscle strength of the right forearm 
was within normal limits.  Based upon a review of the record 
and the examination, the diagnoses were herniated disc at the 
L-4, L-5 level with radiation down the left knee and foot; 
and compression of ulnar nerve, right medial upper condyle.

The veteran was afforded a VA orthopedic examination in 
August 1993.  He indicated that he suffered from numerous 
musculoskeletal problems, including right tennis elbow and a 
herniated disc of the low back.  He reported that he was 
right hand dominant.  His gait was a little hesitant but not 
abnormal.  Hyperextension of the low back was limited by 10 
percent.  Forward flexion was limited by about 20 percent.  
There was normal alignment of the back.  He complained of 
paresthesia and numbness on the lateral aspect of his left 
thigh, calf, and foot.  In that regard, testing for sensation 
was somewhat diminished on the left.  The knee and ankle 
jerks were equal and active, and there was no disturbance in 
the arterial pulses of his feet.  An examination of the right 
elbow revealed no swelling.  The veteran had good strength in 
the elbow.  Pronation and supination were not limited.  
However, he did have some subjective discomfort on forceful 
pronation and supination of the right wrist.  The examiner's 
conclusion indicated multiple musculoligamentous complaints 
in many major joints.

Reports of MRI studies conducted at the Rome Magnetic Center 
in January 1994 revealed a focal protrusion of disc material 
posterolaterally to the left at L3-4.  It extended into the 
lateral left L3-4 intervertebral foramina, where it contacted 
the anterior inferior aspect of the exiting left L3 nerve 
root.  The MRI also showed that there was a spondylitic 
change at C6-7, as well as disc bulging in that area.  The 
combination of spondylitic bar and bulging disc obliterated 
the CSF anterior to the cord.  There was also a milder 
spondylitic change at C5-6.

By a rating action dated in March 1994, service connection 
was granted for disc herniation of L3-4, disc bulging at C5-6 
and C6-7, right lateral epicondylitis with early radial 
tunnel syndrome, and residuals of laceration of the right 
fifth finger.  Noncompensable disability evaluations were 
assigned to the disc bulging at C5-6 and C6-7, right lateral 
epicondylitis, and laceration of the right fifth finger.  A 
10 percent disability evaluation was awarded for the disc 
herniation at L3-4.

The veteran filed a substantive appeal with regard to this 
decision in August 1995.  He argued that higher disability 
evaluations were warranted for his service-connected 
disabilities.  Thereafter, in a statement received on May 29, 
1997, the veteran indicated that the pain in his upper back 
had increased in severity since his last VA examination.  He 
said he had stiffness in his shoulder and back, with limited 
motion due to pain.  He added that he was also experiencing 
considerable cramping in his hands, and that he was unable to 
hold objects during those episodes.

In June 1997, S.J. Hong, M.D., conducted an EMG for the 
purpose of ruling out right carpal tunnel syndrome versus 
right cervical radiculopathy.  The veteran was noted to 
complain of cramping of the first and second digits of his 
right hand.  He said he had been experiencing a shock-like 
sensation or numbness of the right hand, with difficulty 
holding objects, for more than a year-and-a-half.  Nerve 
conduction study of the right median nerve showed normal 
motor nerve distal latency but prolonged sensory nerve distal 
latency, with prolonged latency difference between median and 
radial sensory nerves to digit one.  Nerve conduction study 
of the right ulnar nerve was normal.  EMG study to sampled 
muscles of the right upper extremity and paraspinals, 
innervated by C5 to C8, were essentially normal.  The 
impression was that the findings were compatible with right 
carpal tunnel syndrome.  There was no definitive 
electrodiagnostic evidence of right cervical radiculopathy.

Additional medical records from Dr. Tan, dated from July to 
September 1997, were associated with the claims folder.  Dr. 
Tan indicated that the aforementioned June 1997 EMG had 
confirmed the diagnosis of right carpal tunnel syndrome.  A 
July 1997 update report noted that the veteran complained of 
decreased sensation in the median nerve distribution.  He 
reported a lack of dexterity.  He said the symptoms were 
usually brought on by writing, reading, and driving.  In this 
regard, the veteran stated that his duties as a computer 
teacher involved repetitive hand and wrist activities and 
computer use.  He was treated with use of a wrist brace and 
anti-inflammatory medications.

In a report from Dr. Sullivan, dated and received in January 
1998, the veteran was seen for complaints related to his 
cervical and lumbar spine disc herniations and right carpal 
tunnel syndrome.  He complained of pain and weakness in the 
right arm and left leg.  He said he was unable to use a 
screwdriver or hold a gallon of milk in his right hand.  He 
stated he had a constant limp due to pain and weakness in the 
left leg.  He reported that he occasionally fell, due to his 
weak leg giving out on him.  He maintained that chronic pain 
often interfered with his ability to sleep.  He said he was 
unable to sit, drive, ride, stand, or walk for more than 30 
minutes due to pain and weakness.  

Objectively, the veteran used the arms of the chair to get 
out of his chair.  He also had difficulty getting on and off 
the examination table.  Spasm was observed in all the 
paravertebral muscles from the cervical to lumbosacral 
region.  The cervical and lumbar dermatomes were found to be 
very irritable at C2 through C8 on the right and at L4 and S1 
on the left.  Weakness was demonstrated in the deltoids, 
biceps, and grasp on the right.  Weakness was also shown in 
the extensors and flexors of the hip, knee, and ankle on the 
left.  Reflexes were normal and not spastic.  There was a 
rather severe limping gait, favoring the left side.  The 
clinical assessment was neck and back injury with 
radiculopathy of right upper and left lower extremity.  

The veteran underwent a VA orthopedic examination in February 
1998.  He reported working as a computer technician.  He 
complained of numbness and tingling in the left lower 
extremity and numbness around the knee.  He also complained 
of continuous carpal tunnel syndrome symptoms with dropping 
and numbness and tingling.  He said these problems were 
exacerbated with writing.  The veteran's gait was symmetric 
and nonantalgic.  He had some point tenderness to the left 
lower back and the right deltoid muscle.  Range of motion of 
the lumbar spine was forward flexion zero (0) to 20 degrees, 
extension 0 to 10 degrees, lateral flexion 0 to 10 degrees, 
and rotation 0 to 30 degrees.  His cervical spine range of 
motion was forward flexion 0 to 10 degrees, extension 0 to 10 
degrees, lateral flexion 0 to 20 degrees, and rotation 0 to 
40 degrees.  The laceration scar of the right fifth finger 
was linear and 10 centimeters in length.  It was nontender 
and skin-colored.  The veteran had full passive range of 
motion of the finger.  There was no active range of motion 
because of nerve damage.

The diagnostic impression was carpal tunnel syndrome of the 
right upper extremity, and low back strain.  The examiner 
noted that any weakened motion, incoordination, or 
fatigability could not be quantified in terms of additional 
loss of range of motion without an examination at the time of 
the flare up.  He said it would be likely that range of 
motion would be restricted during a flare-up, but that an 
estimate would not be possible unless the veteran were 
examined at that time.

By a rating action dated in August 1999, the 10 percent 
disability evaluation assigned to disc herniation at L3-4 was 
increased to 40 percent.  The RO found the veteran's symptoms 
to be analogous to severe intervertebral disc syndrome with 
only intermittent relief.  The RO stated that evidence 
supporting a higher evaluation of 60 percent had not been 
furnished.  The noncompensable evaluation assigned to the 
veteran's service-connected disc bulging at C5-6 and C6-7 was 
increased to 10 percent.  The noncompensable evaluation for 
laceration of the right little finger was continued.  A 
supplemental statement of the case (SSOC) was mailed to the 
veteran in August 1999.

Another VA orthopedic examination was conducted in September 
1999.  The veteran complained of left leg pain and persistent 
pain in his right elbow.  He reported working as a computer 
teaching assistant, and that he was getting along fairly 
well.  However, sitting, walking or standing for prolonged 
periods of time was said to exacerbate the pain.  He also 
stated that he was unable to ascend or descend stairs, bend, 
squat, or stoop without difficulty.  He was able to get on 
and off the examining table with relative ease.  There was 
tenderness on palpation of the lower cervical paravertebral 
musculature on the left and cervicodorsal paravertebral 
musculature on the left.  Flexion of the cervical spine was 
possible to 50 degrees.  Extension was to 30 degrees.  
Rotation was 50 degrees to each side, and side bending was 30 
degrees to each side.

An examination of the upper extremities revealed no evidence 
of any deformity, and loss of handgrip strength bilaterally.  
There was a spotty hypoalgesia of the right upper extremity.  
It did not follow a dermatomal pattern, or even a nerve 
pattern.  Deep tendon reflexes of the upper extremities were 
present and symmetrical.  There was rather exquisite 
palpation of the medial epicondyle of the right elbow.  
Extension and flexion of the wrist against resistance caused 
pain in the right elbow at the medial epicondyle area.  
Tinel's sign was negative at the forearm and at the wrist.  
The right elbow could be flexed to 135 degrees.  The veteran 
could fully extend the elbow.  His right wrist could flex to 
50 degrees and extend to 30 degrees.  Radial deviation was 10 
degrees, and ulnar deviation was 30 degrees.

With regard to the lumbar spine, there were no gross 
deformities of the lumbar curve.  There was tenderness on 
palpation of the lumbar paravertebral musculature of the 
lower lumbar area on the left.  Straight leg raising could be 
carried to 45 degrees bilaterally, at which time the veteran 
experienced backache.  There were no sensory or motor 
deficits of either lower extremity.  Deep tendon reflexes of 
the lower extremities were present and symmetrical.  On 
motion testing with the goniometer at T12, the veteran could 
flex to 20 degrees and extend to 10 degrees.  With the 
goniometer at S1, he could flex to 20 degrees and extend to 
10 degrees, which gave him a net flexion motion of the lumbar 
spine of zero (0) and extension motion of the lumbar spine of 
0.  Side bending was possible to 20 degrees on each side.

The diagnoses were degenerative intervertebral disc disease 
of the cervical and lumbar areas, and medial epicondylitis of 
the right elbow.  The examiner stated there was no evidence 
of any radial tunnel syndrome or carpal tunnel syndrome.  He 
said the veteran did not have lateral epicondylitis.  There 
was also no evidence of any right upper extremity atrophy or 
weakness of the right upper extremity.  The examiner reported 
that the examination was conducted during a period of 
quiescent symptoms, and that the symptoms elicited were 
compatible with his diagnosis.  However, he noted that the 
findings of the examination could be significantly altered 
during a period when the veteran was experiencing a flare-up 
of his symptoms.  The examiner stated that a quantification 
of such changes would require examination during a period of 
flare-up.

The veteran was afforded a VA neurological examination in 
October 1999.  His in-service and post-service medical 
history for the treatment of his service-connected neck and 
low back and right epicondylitis were discussed in detail.  
He reported working as a computer teaching assistant since 
1995.  Since 1996, he said his neck and low back pain and 
symptoms in the right wrist and medial elbow had increased in 
severity.  He stated this had not affected his job 
performance.  However, the veteran indicated that home repair 
tasks were made difficult because using a hammer or 
screwdriver exacerbated the pain in his wrist.  He said he 
also experienced difficulty in wiping himself after a bowel 
movement because pain limited his ability to reach over.  He 
stated that he had baseline numbness of the right fifth digit 
following a laceration injury.  He endorsed pain in the neck 
that went down into the right distal upper limb, which was 
about 5-6 on a scale of 1-10.  The veteran also described 
spasm, numbness, and tingling of the first three digits, with 
pain in the wrists, since 1980.

Motor strength examination revealed normal tone, power, and 
bulk in both upper extremities, including the right upper and 
lower extremities.  In the lower left extremity, the motor 
strength testing was limited by tenderness.  There also 
appeared to be mild weakness of the left abductor longus.  
The bulk and tone in the left lower limb was normal.  The 
deep tendon reflexes were normal in the bilateral 
brachioradialis, biceps, triceps, knees, and ankles with 
bilaterally downgoing plantar response.  Normal functional 
motor testing was evident.  There was Tinel's sign present 
over the right median wrist and right ulnar elbow.  The 
sensory examination showed decrease of light touch and 
pinprick over the digits on the right side involving all the 
five digits.  However, the sensory testing in the medial 
forearm on the right was normal.  The vibrator sense was 
normal.  There was no muscle spasm evident on previous 
examination.  Gait and coordination were normal.  Straight 
leg raising was to 110 degrees on the left and 120 degrees on 
the right.  On the left, with the lower limb at 110 degrees, 
the patient complained of pain in his back going down into 
the back of the thigh.  

The impression was chronic neck and low back pain and right 
carpal tunnel syndrome.  The clinical examination was noted 
to have demonstrated a normal motor power in the upper limbs 
bilaterally and the right lower limb.  However, the examiner 
observed that the mild weakness in the left adductor, along 
with the mildly decreased deep tendon reflexes at the left 
knee, suggested a mild left L3 radiculopathy.  The examiner 
said there was no clinical evidence shown on examination or 
within the evidence of record to support the veteran's 
allegation of pain going down to the left ankle.  With regard 
to veteran's of pain from his neck down to the digit of his 
right fifth finger, the examiner stated there was no 
clinical, electromyographic, or radiological evidence to 
support a diagnosis of cervical radiculopathy.  Rather, the 
evidence was noted to confirm the previous diagnosis of right 
carpal tunnel syndrome.  Since there was a question as to 
whether the veteran also suffered from right ulnar neuropathy 
at the right elbow and right radial neuropathy, the examiner 
recommended that the veteran be afforded a repeat EMG/nerve 
conduction study of the right upper limb.

In November 1999, the noncompensable evaluation assigned for 
right lateral epicondylitis with early radial tunnel syndrome 
was increased to 10 percent, effective on May 29, 1997.  The 
claims for ratings in excess of the 40 percent assigned to 
disc herniation at L3-4, the 10 percent assigned to disc 
bulging at C5-6 and C6-7, and the noncompensable evaluation 
assigned to the residuas of laceration of the right little 
finger were all denied.  An SSOC was mailed to the veteran in 
December 1999.

An October 1999 EMG/NCS report was received and associated 
with the claims folder in December 1999.  In the median 
nerve, wrist-digit sensory NCV was mildly slowed.  The 
sensory potential amplitude was normal but smaller than that 
of the ulnar nerve.  Motor distal latency was mildly 
prolonged.  Forearm NCV, F-wave latency and motor potential 
amplitude were normal.  Motor and sensory conduction studies 
of the ulnar and radial nerves were normal.  The EMG revealed 
that motor unit potential with mild neurogenic abnormalities 
were recorded from the AFB muscle.  No spontaneous activity 
was present.  EMG samplings of other median-innervated 
muscles of the forearm and of ulnar and radial muscles were 
normal.  The conclusion was mild to moderate median 
neuropathy at the right wrist.  There was no evidence of a 
radial or an ulnar neuropathy, or of a cervical 
radiculopathy, on the right.

The 10 percent disability evaluation assigned for right 
(dominant) lateral epicondylitis with early radial tunnel 
syndrome was continued in December 1999.  The RO found that a 
higher evaluation of 30 percent was not warranted because 
there was there was no evidence of moderate incomplete 
paralysis of finger and wrist movements.  An SSOC was sent to 
the veteran that same month.



II.  Analysis

The Board initially finds that the veteran has submitted a 
well grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examinations were adequate 
concerning the issues at hand, and that there is no 
indication that there are additional relevant post-service 
medical records available that would support the claims.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

A.  Evaluation in Excess of 10 percent for Disc Herniation
at L3-4, prior to May 29, 1997

At the time of the initial grant of service connection, the 
veteran's disc herniation at L3-4 was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
intervertebral disc syndrome.  Under DC 5293, a 10 percent 
disability evaluation is assigned where there are mild 
symptoms of intervertebral disc syndrome.  A 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurrent attacks.  A 40 disability evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

At his July 1993 VA general medical examination, the veteran 
complained of low back pain that radiated down his lower left 
extremity to his left ankle.  Objectively, he was unable to 
bend and touch his toes.  There was also evidence of 
neurological complications including a reduced deep tendon 
reflex on the left, positive FAVER and Naffziger tests on the 
left, and tenderness in the lower back area, with straight 
leg raising at 30 degrees on the left.  The report of January 
1994 MRI of the lumbar spine confirmed that there was a 
herniation at L3-4 which was making contact with the nerve 
root at L3.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the record, the Board concludes that the particular facts of 
this case warrant the application of the reasonable doubt 
doctrine.  Granting the veteran every benefit of the doubt, 
the Board finds that the veteran's intervertebral disc 
syndrome was moderate with recurring attacks.  A 20 percent 
disability evaluation for disc herniation of L3-4 was 
warranted, prior to May 29, 1997.  

An evaluation in excess of 20 percent for intervertebral disc 
syndrome prior to 
May 29, 1997, is not supported by the evidence of record.  
There are absolutely no findings showing that the veteran 
suffered from severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.

The Board has also considered whether the veteran would have 
been entitled to an evaluation in excess of 20 percent under 
38 C.F.R. § 4.71a, DC 5292, limitation of motion of the 
lumbar spine.  A 20 percent evaluation is assigned where 
there is moderate limitation of motion.  A 40 percent 
evaluation is assigned for severe limitation of motion.  In 
this case, the evidence does not establish more than moderate 
limitation of motion of the lumbar spine.  The August 1993 VA 
orthopedic examination report reflects that the range of 
motion of the veteran's lumbar spine was limited by 20 
percent on forward flexion and 10 percent on hyperextension.  
The Board has taken into account the veteran's complaints of 
pain, as is required under the provisions of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995), regarding functional loss due to 
pain in cases supported by adequate pathology.  However, the 
symptomatology attributable to the veteran's low back 
disorder was not productive of such impairment as to warrant 
a higher evaluation under DC 5292.

Therefore, as noted above, we find that a rating in excess of 
20 percent, prior to May 29, 1997, would be unwarranted.  In 
so deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet.App. 119 
(1999).  There is also no evidence to support a higher 
evaluation on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation was 
not shown, as the service-connected disc herniation L3-4 did 
not result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.


B.  Evaluation in Excess of 40 percent for Disc Herniation at 
L3-4,
Effective from May 29, 1997

As referenced above, a 60 percent evaluation for 
intervertebral disc syndrome requires evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See DC 5293.  There is no 
evidence to warrant a higher evaluation under this code.  The 
Board recognizes that the January 1998 report from Dr. 
Sullivan showed that the veteran suffered from chronic low 
back pain with weakness and occasional giving away of the 
left lower extremity.  Similar reports were also given by the 
veteran at his September and October 1999 VA examinations.  
Nevertheless, the report of the October 1999 VA neurological 
examination specifically indicated that there was no muscle 
spasm evident.  The examiner also stated that, aside from the 
mild L3 radiculopathy that was affecting the deep tendon 
reflexes of the left knee, there was no clinical evidence 
showing any other neurological involvement.  The examiner 
said the veteran's complaints of left ankle pain could not be 
explained on a neurological basis.  In sum, the criteria for 
a higher disability evaluation under DC 5293 have not been 
established.  

Consideration has been given to the case of DeLuca v. Brown.  
As previously noted, the U.S. Court of Appeals for Veterans 
Claims (Court) held that Diagnostic Codes pertaining to range 
of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  In this regard, the VA 
Office of the General Counsel issued a precedent opinion 
finding that DC 5293 (intervertebral disc syndrome) is 
predicated upon limitation of motion, and thus 38 C.F.R. §§ 
4.40 and 4.45 must be considered in conjunction with that 
code.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Here, the VA orthopedic examiner stated in September 1999 
that the examination was conducted during a period of 
quiescent symptoms, and that the symptoms elicited were 
compatible with his diagnosis.  He further noted that the 
findings of the examination could be significantly altered 
during a period when the veteran was experiencing a flare-up 
of his symptoms.  However, the examiner stated that a 
quantification of such changes would require examination 
during a period of flare-up.  In other words, any attempt to 
apply DeLuca without examining the veteran at the time he was 
experiencing a flare-up of his symptoms would be purely 
speculative.  A rating higher than 40 percent is not 
assignable because there is no medical evidence of record 
that functional loss due to pain would be analogous to 
"pronounced" intervertebral disc syndrome.

The Board has also contemplated whether an evaluation in 
excess of 40 percent for disc herniation at L3-4 is 
applicable under DC 5292, for limitation of motion of the 
lumbar spine.  A 40 percent rating is the maximum schedular 
evaluation assignable under Diagnostic Code 5292.  The 
veteran cannot receive a higher disability evaluation under 
this diagnostic code.  Further, application of DeLuca would 
be inappropriate.  In this respect, the Court has held that, 
when a veteran is assigned the maximum disability evaluation 
under a limitation of motion diagnostic code, an increase 
based upon complaints of pain is not appropriate.  Johnston 
v. Brown, 
10 Vet.App. 80 (1997).

While a 40 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 5292, the Board observes 
that a higher rating may be assigned under Diagnostic Code 
5289, ankylosis of the lumbar spine.  A 50 percent evaluation 
under Diagnostic Code 5289 requires that there be unfavorable 
ankylosis of the lumbar spine.  Here, there is no clinical 
evidence of ankylosis of the lumbar spine.  Accordingly, an 
evaluation under Diagnostic Code 5289 would be improper.

On the foregoing record, the Board concludes the criteria for 
a disability evaluation in excess of 40 percent for disc 
herniation at L3-4 have not been met.  In so deciding, we 
have considered assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  See Fenderson.  Finally, the Board has considered 
the assignment of an increased evaluation in this case on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1). A basis 
for an extra- schedular evaluation is not shown, however, as 
the service-connected disc herniation L3-4 does not result in 
marked interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.

C.  Compensable Evaluation for Disc Bulging at
C5-6, C6-7, prior to May 29, 1997

Prior to May 29, 1997, there is no evidence that the veteran 
suffered from any symptoms related to the disc bulging at C5-
6 and C6-7.  He made no specific claim for service connection 
for this condition in April 1993, and the reports of the July 
and August 1993 VA examinations contained no findings 
pertaining to complaints of neck and/or cervical spine pain.  
His complaints were limited to his low back and right wrist 
and elbow.  The award of service connection was based solely 
upon the receipt of the January 1994 MRI report that revealed 
spondylitic changes at C5-6 and spondylitic changes at C6-7 
with disc bulging.  In other words, evidence establishing 
mild intervertebral disc syndrome was not demonstrated.  
Thus, a compensable evaluation under DC 5293 was not 
warranted prior to May 29, 1997.

There was also no indication that the veteran was suffering 
from any loss of range of motion of the cervical spine.  
Under 38 C.F.R. 4.71a, DC 5290, a 10 percent evaluation is 
assigned for slight limitation of motion of the cervical 
spine.  A 20 percent rating is assigned where there is 
moderate limitation of motion.  A 30 percent evaluation is 
assigned for severe limitation of motion.  In light of the 
absence of any evidence showing limitation of motion of the 
cervical spine, or pain on motion of the cervical spine, 
prior to May 29, 1997, the Board finds that a compensable 
evaluation under DC 5290 would be inappropriate.  See 38 
C.F.R. 
§§ 4.40, 4.45 (1999).  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson.  Further, we have considered the assignment of an 
increased evaluation in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  A basis for an extra- 
schedular evaluation is not shown, however, as the service-
connected disc bulging at C5-6, C6-7 does not result in 
marked interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.

D.  Evaluation in Excess of 10 percent for Disc Bulging
at C5-6, C6-7, Effective from May 29, 1997

The veteran contends that he experiences pain in his neck 
that descends into the right distal upper limb.  On a scale 
of 1-10, he assesses the pain as a six (6).  He also endorses 
complaints tingling, numbness, and spasms of the first three 
digits with wrist pain.  Nevertheless, the VA neurological 
examiner reported in October 1999 that there was no clinical, 
electromyographic, or radiological evidence to support a 
diagnosis of cervical radiculopathy.  He indicated that the 
spondylitic changes at C5-6 and spondylitic changes at C6-7 
with disc bulging, shown on the January 1994 MRI, would not 
support such a conclusion.  Instead, the examiner attributed 
the veteran's neurological problems of the upper right 
extremity to right carpal tunnel syndrome.  The October 1999 
EMG/NCS appears to have confirmed this finding.  
Specifically, the report of the October 1999 studies 
indicated that there was no evidence of lower cervical 
radiculopathy.

Thus, in light of the foregoing, the Board finds that an 
evaluation of the veteran's disc bulging at C5-6, C6-7 in 
excess of 10 percent currently assigned under DC 5293 would 
be unwarranted.  A higher evaluation of 20 percent requires 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  This has not been demonstrated.  Indeed, 
the neurological complaints that the veteran seems to 
attribute to his service-connected neck disability have in 
fact been found to be related to a separate service-connected 
condition, right lateral epicondylitis with median neuropathy 
syndrome.

The Board also finds that there is no evidence to support an 
increased evaluation under DC 5290.  At his most recent VA 
orthopedic examination, range of motion testing showed 
flexion of the cervical spine was achieved to 50 degrees, 
extension to 35 degrees, rotation to each side to 50 degrees, 
and side bending to 30 degrees to each side.  These range 
measurements do not reflect moderate limitation of motion.  
Moreover, as the veteran does not have ankylosis of the 
cervical spine, a higher evaluation under DC 5287 is also 
unwarranted.

Further, entering into what the VA examiner couched as being 
speculation, application of 38 C.F.R. §§ 4.40, 4.45 in this 
matter would not be appropriate.  The report of the September 
1999 VA orthopedic examination indicated that the symptoms 
experienced by the veteran could be significantly altered 
during a period of flare-up, but that quantification of such 
changes could only be done if the veteran were examined at 
that time.  Any additional increase in disability due pain on 
flare-up, as prescribed by DeLuca and VAOPGCPREC 36-97, 
cannot be determined.

Accordingly, an evaluation in excess of 10 percent for disc 
bulging at C5-6, C6-7, from May 29, 1997, is not warranted.  
There is also no evidence to support a higher rating during 
an earlier stage of this claim.  See Fenderson.  Finally, the 
Board finds that the veteran has not reasonably raised the 
issue of an extra-schedular rating, nor do the facts of this 
case indicate that the currently assigned schedular 
evaluation is inadequate.  As discussed above, there is a 
higher schedular evaluation available for the service-
connected cervical spine disability, but the manifestations 
needed for the assignment of such a rating have not been 
demonstrated.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his cervical spine 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.


E.  Compensable Evaluation for Right Lateral Epicondylitis 
with
Early Radial Tunnel Syndrome, prior to May 29 ,1997

The record reflects that service connection for right lateral 
epicondylitis with early radial tunnel syndrome was 
established by a rating decision of the RO in March 1994, at 
which time a noncompensable evaluation was assigned by 
analogy under 38 C.F.R. § 4.124a, DC 8514, for paralysis of 
the radial nerve.  Under DC 8514, mild incomplete paralysis 
of the radial nerve affecting the major or minor extremity is 
20 percent disabling.  Moderate incomplete paralysis of the 
major extremity is 30 percent disabling; where there is 
involvement of the minor extremity, a 20 percent rating is 
for assignment.  Severe incomplete paralysis of the radial 
nerve warrants a 50 percent rating when involving the major 
extremity and a 40 percent evaluation with respect to the 
minor extremity.  Complete paralysis of the radial nerve 
requires the assignment of a 70 percent rating for the major 
extremity and a 60 percent rating for the minor extremity.

38 C.F.R. § 4.124a also provides that the term "incomplete 
paralysis," with peripheral nerve injuries indicates a 
degree of lost or impaired function substantially less than 
that for complete paralysis given with each nerve, whether 
due to varied level of nerve lesion or partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual. Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  
38 C.F.R. § 4.69 (1999).

A review of the evidence prior to May 29, 1997, fails to 
support an evaluation in excess of the noncompensable rating 
that was assigned.  With the exception of the veteran's 
contentions that he had some difficulties with his right 
forearm and wrist, there are no findings showing that the 
veteran's service-connected early radial tunnel syndrome 
caused mild incomplete paralysis of the radial nerve.  The 
report of the July 1993 VA general medical examination 
indicated that, with the exception of some tenderness, the 
Appley's joint was within normal limits along the medial 
upper condyle joint.  Muscle strength of the right forearm 
was also within normal limits.  Similarly, the August 1993 VA 
orthopedic examination revealed that there was no swelling of 
the right elbow, that there was good strength in the elbow, 
and that pronation and supination were not limited.  The 
right wrist was unremarkable.

Regarding any allegation that pain must be considered to 
determine functional loss under 38 C.F.R. § 4.40 (1999) and 
DeLuca, the Board notes that the disorder in question is not 
musculoskeletal in nature, but is of a neurological type and 
ratable as a disease of the peripheral nerves.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, are 
inapplicable to this case.  Also, there is lacking any 
probative evidence that the disability in question was 
productive of a marked interference with employment or that 
it necessitated frequent periods of hospital care, such that 
it could reasonably be concluded that assignment of a higher 
rating was warranted on an extraschedular basis.  38 C.F.R. § 
3.321(b).

In conclusion, the Board finds there is no basis for the 
assignment of a compensable evaluation for the veteran's 
right lateral epicondylitis with early radial tunnel 
syndrome, prior to May 29, 1997.  Consideration has also been 
given to assigning a staged rating; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  See Fenderson.

F.  Evaluation in Excess of 10 Percent for Right Lateral 
Epicondylitis 
with Median Neuropathy, Effective from May 29, 1997

Evidence received since May 29, 1997, demonstrates that the 
disability related to the veteran's right wrist stems from 
damage to the median nerve.  Contrary to earlier test results 
which associated the veteran's complaints of right forearm 
pain with radial and/or ulnar nerve damage, the report of the 
October 1999 EMG/NCS clearly showed that the veteran's 
problems originate from the median nerve.  The conclusion was 
that the veteran suffered from mild to moderate median 
neuropathy at the right wrist, and that there was no evidence 
of a radial or an ulnar neuropathy.  In this regard, the 
October 1999 neurological examination report also indicated 
that there did not appear to be any clinical evidence 
demonstrating radial nerve damage.

Mild incomplete paralysis of the median nerve affecting the 
major or minor extremity is 10 percent disabling.  Moderate 
incomplete paralysis of the major extremity is 30 percent 
disabling; where there is involvement of the minor extremity, 
a 20 percent rating is for assignment.  Severe incomplete 
paralysis of the median nerve warrants a 50 percent rating 
when involving the major extremity and a 40 percent 
evaluation with respect to the minor extremity.  Complete 
paralysis of the median nerve requires the assignment of a 70 
percent rating for the major extremity and a 60 percent 
rating for the minor extremity.  See 38 C.F.R. 4.124a, 
DC 8515.

The report of the October 1999 EMG/NCS clearly describes the 
veteran's median neuropathy to be mild to moderate.  He also 
displayed diminished light touch and pinprick involving all 
five digits of the right upper extremity when he was examined 
in October 1999.  Further, while range of motion studies and 
strength testing of the upper right extremity were noted to 
be normal at the 1999 examinations, the January 1998 report 
from Dr. Sullivan indicated that weakness had been 
demonstrated in the deltoids, biceps, and grasp.  

Giving the veteran the benefit of the doubt, the Board finds 
that a 30 percent disability rating, but no higher, is 
warranted for right lateral epicondylitis with early radial 
tunnel syndrome, under DC 8515.  Again, a higher evaluation, 
by applying the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, would not be appropriate in this case.  Further, 
consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  See Fenderson.  Finally, the Board finds 
that there is also no evidence to support a higher evaluation 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  


G.  Compensable Evaluation for Residuals of Laceration
of the Right Fifth Finger

The veteran is currently evaluated for this disorder as 
noncompensable under 
38 C.F.R. § 4.118, DC 7805.  He is right-hand dominant.  
Therefore, any disability resulting from the laceration of 
his right fifth finger is evaluated as impairment of the 
major hand.  38 C.F.R. § 4.69.

The most obvious residual from the laceration of the 
veteran's right fifth finger is the resulting scar.  Under DC 
7804, a 10 percent disability rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  The scar on the veteran's right fifth finger 
is well healed, and there is no indication that it is tender 
or painful.  The report of the February 1998 VA examination 
specifically noted that the scar was nontender.  Moreover, 
the veteran has described the scar as numb.  A compensable 
rating would therefore not be warranted under DC 7804.

However, under DC 7805, scars are rated on limitation of 
function of the affected part.  The VA examiner indicated 
that the veteran had no active range of motion of the right 
fifth finger due to nerve damage associated with the 
laceration.  Limitation of function of the fifth finger must 
be rated by analogy under DC 5227, which provides a 
noncompensable evaluation for ankylosis of any finger other 
than the thumb, index finger, or middle finger.  In other 
words, there is no basis for a 10 percent disability rating 
under DC 7805, based upon the criteria for limitation of 
function of the fifth finger under DC 5227.

However, the Schedule of Ratings indicates that extremely 
unfavorable ankylosis of a finger will be rated as an 
amputation, under Diagnostic Codes 5152 through 5156.  In 
order to classify the severity of ankylosis and limitation of 
motion of the veteran's right fifth finger, it is necessary 
to evaluate whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
If the veteran is able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.  Extremely 
unfavorable ankylosis of the fingers involves all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones. See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers:  Favorable 
Ankylosis (1999).  Under DC 5156, for amputation of the 
little finger, a 10 percent disability rating is warranted 
for the major hand where there is amputation without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  A 20 percent disability rating is 
warranted for the major hand where there is amputation with 
metacarpal resection (more than one-half of the bone lost).

The VA examination in 1998 showed that the veteran had no 
active range of motion of the finger.  There is no question 
therefore that active motion of that finger to within two 
inches (5.1 centimeters) of the median transverse fold of the 
palm is not possible.  Therefore, disability warranting 
evaluation as unfavorable ankylosis of the right fifth finger 
has been demonstrated.  However, there is no evidence to 
support a finding that said finger is in extremely 
unfavorable ankylosis.  The veteran retains full range of 
passive motion of the right fifth finger.  There is also no 
indication that there is any rotation and/or angulation of 
the bones of the finger.  Further, the rest of the hand and 
fingers have been shown to be fully functional.  Therefore, 
as no portion of the right fifth finger has been amputated, 
the Board finds that the evidence does not show that the 
criteria for a 10 percent disability rating have been met 
under DC 5156.

The residuals of the laceration of the right fifth finger 
have not been shown to affect the muscles or bony structure 
of the hand.  As a result, consideration as to whether a 
higher disability evaluation is warranted under 38 C.F.R. §§ 
4.40 and 4.45, which apply to evaluation of musculoskeletal 
disabilities, would be improper.  Similarly, the Board finds 
that evaluating the veteran's laceration of the right finger 
under the rating criteria for evaluating disability of the 
peripheral nerves is not justifiable based on the facts 
presented in this case.  We recognize that the ulnar nerve 
controls extension of the ring and little fingers.  See 38 
C.F.R. § 4.124a, DC 8516 (1999).  However, there is no 
evidence demonstrating that the laceration of the veteran's 
right fifth finger in any way damaged the right ulnar nerve.  
In fact, as previously noted, the motor and sensory 
conduction studies performed in October 1999 showed that the 
ulnar nerve was normal.

In sum, the Board finds that the veteran is not entitled to a 
compensable disability rating for his right fifth finger 
disability.  The Board has considered all the potentially 
applicable diagnostic codes, as discussed above, and the 
medical evidence does not show that any of the criteria for 
an increased disability rating have been met.  Further, 
consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  See Fenderson.  The Board also finds that 
the veteran has not reasonably raised the issue of an extra-
schedular rating, nor do the facts of this case indicate that 
the currently assigned schedular evaluation is inadequate.  
See 38 C.F.R. § 3.321.  


ORDER

Entitlement to a 20 percent evaluation for disc herniation 
L3-4, prior to 
May 29, 1997, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
service-connected disc herniation L3-4, on and after May 29, 
1997, is denied.

Entitlement to a compensable evaluation for service-connected 
disc bulging 
C5-6, C6-7, prior to May 29, 1997, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected disc bulging C5-6, C6-7, on and after May 
29, 1997, is denied.

Entitlement to a compensable evaluation for service-connected 
right lateral epicondylitis with early radial tunnel 
syndrome, prior to May 29,1997, is denied.

Entitlement to a 30 percent evaluation for right lateral 
epicondylitis with median neuropathy, effective from May 29, 
1997, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable evaluation for service-connected 
residuals of laceration of the right fifth finger is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

